In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00127-CV
     ___________________________

     CAROLYN WILLIAMS, Appellant

                      V.

            LADERA, Appellee



 On Appeal from County Court at Law No. 2
           Denton County, Texas
    Trial Court No. CV-2020-00600-JP


  Before Sudderth, C.J.; Kerr and Walker, JJ.
  Memorandum Opinion by Justice Walker
                           MEMORANDUM OPINION

      Appellant Carolyn Williams appeals from the trial court’s judgment finding her

guilty of forcible detainer and from the resulting writ of possession. Because Williams

has failed to file a substantially compliant brief, to correct the brief even though given

the opportunity to do so, and to reasonably explain the failure, we dismiss her appeal

for want of prosecution.

      After Williams failed to appear for her requested jury trial on appellee Ladera’s

eviction petition, the justice court granted Ladera a judgment for eviction and ordered

Williams to surrender possession of the premises.         See Tex. R. Civ. P. 510.8(a).

Williams appealed the justice court’s judgment to a county court in a trial de novo. See

Tex. R. Civ. P. 510.10. In the county court, Williams again did not appear for trial,

and that court found Williams guilty of forcible detainer and issued a writ of

possession in favor of Ladera. See Tex. Prop. Code Ann. §§ 24.002, 24.0061(a); Tex.

R. Civ. P. 510.13. Williams filed a motion to reconsider, but the trial court denied the

motion after she failed to appear at the telephonic hearing.

      In her appeal to this court, Williams did not request the court reporter to

prepare the reporter’s record nor did she designate the exhibits or portions to be

included. See Tex. R. App. P. 34.6(b), 35.3(b)(2). We notified Williams of the failure

and gave her ten days to correct the deficiency. See Tex. R. App. P. 35.3(c), 37.3(c)(1).

Williams did nothing; therefore, we notified her that we would consider and decide

those issues not requiring a reporter’s record. See Tex. R. App. P. 37.3(c). We

                                            2
additionally informed Williams that her appellant’s brief was due no later than

September 23, 2020. Williams did not file a brief, and we notified her that we could

dismiss her appeal unless she filed a brief and reasonably explained its untimeliness.

See Tex. R. App. P. 38.8(a)(1). In response, Williams filed two extension motions,

which were granted, resulting in a due date of December 14.

      On December 14, Williams filed a motion to supplement the record with the

parties’ factual stipulations.1 That same day, Williams also filed her brief. Based on

several violations of the briefing rules, we requested an amended brief no later than

December 28 and warned that her failure to do so could result in striking the brief

and dismissing her appeal. See Tex. R. App. P. 38.1, 38.8(a), 38.9(a). Williams has not

responded to our request for an amended brief.

      Williams’s tendered brief is in flagrant violation of the briefing rules. See Tex.

R. App. P. 38.9(a). Although we warned her that we could strike her brief and dismiss

her appeal if she failed to comply, Williams has not attempted to do so or to

reasonably explain her failure. Accordingly, we strike Williams’s brief and dismiss the

appeal for want of prosecution. See Tex. R. App. P. 38.8(a)(1), 38.9(a), 42.3(b), 43.2(f),

44.3; Smith v. DC Civil Constr., LLC, 521 S.W.3d 75, 76 (Tex. App.—San Antonio


      1
        Ladera responded to this motion and asserted that it had never agreed to any
stipulations and that it was Williams’s responsibility to designate the necessary
portions of the reporter’s record. Williams replied and asserted that the parties’ best
interest and judicial economy mandate that Ladera “cooperate” in preparing a
stipulated record.


                                            3
2017, no pet.) (per curiam) (mem. op.). We deny Williams’s motion to supplement

the record as moot.


                                                /s/ Brian Walker

                                                Brian Walker
                                                Justice

Delivered: January 21, 2021




                                      4